The judgment of the court (Eustis, C. J., absent,) was pronounced by
Rost, J.
Judgment having been rendered against the defendant in this case, for a sum of money, he took a suspensive appeal, which he failed to prosecute. The appellee has brought up the record, for the purpose of claiming damages as for a frivolous appeal.
Had the appellant prosecuted his appeal, the evidence of his indebtedness is not of such a character as would have authorized the allowance of damages. But as he has abandoned it, and thereby admitted the correctness of the judgment ; the prayer of the appellee must be granted.
It is therefore ordered, that the judgment in this case be affirmed, with costs, and ten dollars damages.